SUMMERS, Justice
(dissenting).
In my view the plain and common sense reading of the constitutional provision requiring appeals from orders and decrees of the Commission to the courts “by filing suit, within ninety days from, the date of the Commission’s order, and not thereafter” means ninety days after that order becomes final. It is not an order in legal contemplation until final. In some instances finality would not take place until after the delay for applying for a rehearing has expired. In other cases where a rehearing is applied for finality would take place when the application was refused. In still other cases where a rehearing was granted, finality would not occur until the Commission had ruled on the application for rehearing.
The decision of the majority can only lead to confusion and injustice.
I respectfully dissent.